STEPHENSON, Justice,
dissenting.
The only issue in this case is: How many times can a horse be raised?
The definition of agriculture in the statute includes the “raising of livestock ... for racing purposes.” (Presumably this would include raising cows for racing purposes should this sport catch on.) The word “raising” should be fairly easy to define. In common parlance, as to humans, the outer limits would be from birth to the status of an adult. Apparently, horses are more different than I had thought. The question that comes to my mind is whether a horse can be “re-raised” or raised an infinite number of times? The majority does not clarify this concern. In any event, pursuing what the majority calls an expansive reading of the statute, it is apparent that the majority concludes a horse can be “raised ” more than once or is raised all during its life.
The majority has amended the statute by expanding “raising for racing purposes” to include “or an activity ordinarily and customarily conducted on farm premises and an activity generally recognized as an agricultural pursuit.” This language sounds good, but it is not in the statute and should not be the test. It may well be illogical to adhere to the express term of the statute as expressed in Fitzpatrick, but we are not supposed to amend statutes to make them logical in our view. I would affirm the Workers’ Compensation Board and the Court of Appeals.
Accordingly, I dissent.
WINTERSHEIMER, J., joins in this dissent.